HARALSON, J.
1. The demurrer to the indictment, on the ground that the property stolen was not sufficiently described, was properly overruled.
2. The general rule in respect to the relevancy of eviidence is, that it must be confined to the points in issue. It is not unfrequently difficult to determine'when a fact is too remote to aid the. jury in arriving at a proper conclusion under the issues. “But it maybe said generally, that all parts of one continuous transaction, though not shown to have had any .immediate connection with the offense, — the culmination of all the circumstances and facts, proximate to the consummation of the crime, which tend to shed light on the main inquiry, — are admissible.” — Jordan v. The State, 81 Ala. 20. Under this rule, most of the evidence offered by the State and allowed was admissible.
3. The evidence tended to show that defendant and one Spears conspired to and did commit the alleged larceny ; that they believed Sophia Terry had money arising from the sale of timber cut from her own land. Sophia testified to the fact, that they came to her house the afternoon of the day on the night of which they are accused of stealing her trunk; that defendant said, he desired to go over her place to buy some land, and he and Spears went off together ; that they came back that evening, and defendant said that they saw lots of stumps, and she, Sophia, must have some money ; and Spears said, if she would let them have ten dollars in gold or silver, they would let her have twenty dollars in greenbacks. Defendant said he was the man for the’greenbacks, and that Anna, — Sophia’s daughter, — had told them that she had money to change up ; that they had been down and counted the stumps of the timber she had sold, etc. The solicitor asked her, “How much timber she had sold?” and she replied 200 sticks, to which defendant objected as being irrelevant. This answer tended to show that she did have money; that defendant *127and his associate were correct in their calculation that she had it, and to get it, was the real object of the larceny.
4. The witness for the State, Edward Bedsole,-testified to a confession made to him by defendant, of facts tending to show that he committed the larceny. Sophia had testified to the finding of a straw hat, of peculiar shape, near where the trunk was found, which she identified as the hat one of the. men, — not defendant, — wore the night they came and took the trunk away. Defendant, as Bedsole testified, told him that Sophia swore to the truth about the hat; that he did hot wear it but Spear did ; that he and Spear had planned to rob her that night. The solicitor asked the witness : “Did he say they got anything else, on the way back from the old .woman’s house?’’ and he said that on the way back they got some meat at a negro’s house, which was divided between them and eaten. The State had shown by another witness, Byrd, that he, with others, went to Sophia’s house the night the trunk was taken ; the next morning'they tracked parties from Sophia’s house to the’ woods, where they found the trunk, and followed the tracks to Wise’s place, thence to Wise’s smoke-house, and thence, away to the road. Will Wise testified .that meat was stolen from his smoke-house that night. The defendant objected to the statement of witness Bedsole, that he and Spears, on their way from Sophia’s house, got some meat from the negro’s house, and also, to the statement of Wise, that the same night, he had meat stolen from him. Both were admissible as tending to corroborate the confession made by defendant, and to identify him and Spears as the parties who took the trunk. Sophia had sworn that defendant- robbed her; that she knew him, but could not positively identify the other party, as both were disguised; and defendant swore that he and Spears were not at her house on the night of the robbery.
There was no error in admitting the other portions of the State’s evidence excepted to, which we deem it unnecessary to comment upon.
5. 'If the charge asked by defendant is faulty, in that it is too favorable to the State, in the use of the words ‘ ‘unless it be corroborated by other testimony not so impeached, ’ ’ the State cannot complain of this, It should *128have been given. For the refusal of this charge the judgment must be reversed. — Jordan v. The State, 81 Ala. 20; Elmore v. The State, 92 Ala. 52; Horn v. The State, 98 Ala. 23.
Reversed and remanded.